Citation Nr: 1740873	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-36 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent disabling prior to May 1, 2016, and 20 percent thereafter for recurrent back strain with thoracic scoliosis.

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the cervical spine with cervical spondylosis and radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A February 2016 rating decision reduced the rating for recurrent back strain with thoracic scoliosis from 40 to 20 percent effective May 1, 2016.

The Veteran testified at a November 2016 video conference hearing before the undersigned Veterans Law Judge (VLJ).

During the hearing, the Veteran's representative requested a 60-day extension to obtain further evidence; such request was granted on the record.  In December 2016, the Veteran requested another 90-day extension.  The Board notes that while no formal ruling on this extension request was made, 90 days has elapsed since his request and no further evidence has been received.  In any event, as the appeal will be remanded, the Veteran is invited to submit any additional evidence while the claims are in remand status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran was last afforded VA examinations for his back disabilities in August 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, subsequent to the August 2015 VA examinations, the Veteran has repeatedly asserted an increase in pain and a decrease in mobility, most recently during the November 2016 hearing, which he is competent to report.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  As there is an indication that the Veteran's disability has increased in severity since his last VA examination, the Board finds that new VA examinations are appropriate.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The Board notes that in a February 2016 notice of disagreement, the Veteran requested that VA examinations be scheduled at the VA medical center in Nashville, as opposed to the VA medical center in Memphis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  Thereafter, the Veteran should be scheduled for VA examinations to ascertain the severity of his service-connected recurrent back strain with thoracic scoliosis and his degenerative disc disease of the cervical spine with cervical spondylosis and radiculopathy.  To the extent possible, the examinations should be scheduled at the Nashville VA medical center.  The examiner should review the claims file and the review must be noted in the examination report.  All symptoms should be recorded in detail.  All indicated studies should be performed and all clinical findings should be recorded in detail. 

Range of motion testing should be undertaken to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also note whether either of the Veteran's disabilities result in incapacitating episodes, and indicate the total duration of any episodes.  The examiner should fully discuss the existence and severity of any manifestations of the disabilities, to specifically include radiculopathy and any neurological impairment.  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

